

116 HR 5098 IH: Bringing Registered Apprenticeships to Veterans Education Act
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5098IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Mr. Norcross (for himself and Mr. Kim) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend titles 10 and 38, United States Code, to make certain improvements to transitional
			 services for separating members of the Armed Forces and educational
			 assistance under laws administered by the Secretary of Veterans Affairs,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Bringing Registered Apprenticeships to Veterans Education Act or the BRAVE Act. 2.Education for separating members of the Armed Forces regarding registered apprenticeships Section 1144(b)(1) of title 10, United States Code, is amended by inserting (including apprenticeship programs registered under the Act of August 16, 1937 (50 Stat. 664; commonly referred to as the National Apprenticeship Act) and approved under chapters 30 through 36 of title 38) after employment opportunities.
		3.Expansion of certain educational stipend administered by the Secretary of Veterans Affairs
 Section 3313(c)(1)(B)(i) of title 38, United States Code, is amended by striking housing stipend and inserting stipend each place it appears. 4.VA website regarding apprenticeship programsThe Secretary of Veterans Affairs, in coordination with the Secretary of Labor, shall establish a user-friendly website that is available to the public on which veterans can find information about apprenticeship programs registered under the Act of August 16, 1937 (50 Stat. 664; commonly referred to as the National Apprenticeship Act) and approved under chapters 30 through 36 of title 38, United States Code. Such information shall be searchable and sortable by craft and location, and include, with regard to each such program, the following:
 (1)A description, including any cost to a veteran. (2)Contact information.
 (3)Whether the program has been endorsed by a veterans service organization or nonprofit organization that caters to veterans.
 (4)Whether the program prefers to hire veterans. (5)Whether the program grants a certification or degree on completion.
			